DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 7/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent No. 10, 963, 874 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 7/25/22.  Claims 1-20 canceled.  Claims 21-40 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance in Re Claim 21: The terminal disclaimer filed on 7/25/22 is accepted. Accordingly none of the cited prior art of record, discloses, teach or fairly suggest at least receiving, from the user device via the communication network, information indicating an electronic coupon selected by a user; loading, in a first data structure associated with the user device, a coupon identifier, a dollar amount, and an expiration date associated with the selected electronic coupon; receiving, from a terminal device via the communication network, a coupon redemption authorization request, the request comprising identification information of the user device, transaction data regarding a purchase, and an item identifier representing a purchased item; comparing the item identifier and a dollar amount of the purchased item to coupon information stored in the first data structure; and -2-Application No.: 17/195,155 Attorney Docket No.: 11360.0400-04000 in response to comparing the item identifier and the dollar amount of the purchased item to the coupon information stored in the first data structure, sending, via the communication network, an approval signal to the terminal device.  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
  The following is an examiner’s statement of reasons for allowance in Re Claim 35.   The terminal disclaimer filed on 7/25/22 is accepted. Accordingly, none of the cited prior art of record, discloses, teach or   fairly suggest at least receiving, from the user device via the communication network, information indicating an electronic coupon selected by a user; loading, in a first data structure associated with the user device, a coupon identifier, a dollar amount, and an expiration date associated with the selected electronic coupon; receiving, from a terminal device via the communication network, a coupon redemption authorization request, the request comprising identification information of the user device, transaction data regarding a purchase, and an item identifier representing a purchased item; comparing the item identifier and a dollar amount of the purchased item to coupon information stored in the first data structure; and in response to comparing the item identifier and the dollar amount of the purchased item to the coupon information stored in the first data structure, sending, via the communication network, an approval signal to the terminal device. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re Claim 40 The terminal disclaimer filed on 7/25/22 is accepted. Accordingly, none  of the cited prior art of record, discloses teach or fairly suggest receiving, from the user device via the communication network, information indicating an electronic coupon selected by a user; loading, in a first data structure associated with the user device, a coupon identifier, a dollar amount, and an expiration date associated with the selected electronic coupon; receiving, from a terminal device via the communication network, a coupon redemption authorization request, the request comprising identification information of the user device, transaction data -7-Application No.: 17/195,155 Attorney Docket No.: 11360.0400-04000 regarding a purchase, and an item identifier representing a purchased item; comparing the item identifier and a dollar amount of the purchased item to coupon information stored in the first data structure; and in response to comparing the item identifier and the dollar amount of the purchased item to the coupon information stored in the first data structure, sending, via the communication network, an approval signal to the terminal device. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887